Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 4, 2019

                                    No. 04-17-00197-CV

                                  Francisco SANCHEZ, Jr.,
                                          Appellant

                                              v.

                        TEXAS A&M UNIVERSITY- San Antonio,
                                    Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-06141
                        Honorable Karen H. Pozza, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice (not participating)
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

        The court has considered the Appellant’s Motion for Rehearing En Banc and the motion
is hereby DENIED.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of February, 2019.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court